Citation Nr: 1454798	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  12-19 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

3.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a traumatic brain injury.

4.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.

5.  Entitlement to an initial evaluation in excess of 10 percent for right knee patellofemoral syndrome.

6.  Entitlement to an initial evaluation in excess of 10 percent for left knee syndrome.

7.  Entitlement to an initial evaluation in excess of 10 percent for a right wrist strain, residuals of healed fracture.

8.  Entitlement to an initial evaluation in excess of 10 percent for a right ankle strain.

9.  Entitlement to an initial evaluation in excess of 10 percent for a left ankle strain.

10.  Entitlement to an initial evaluation in excess of 10 percent for a left elbow strain, residuals of a healed fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from June 2002 to June 2007, including service in Iraq and his decorations include the Iraq Campaign Medal.

This matter comes before the Board of Veterans' Appeals (Board) from March 2010 and February 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia and St. Petersburg, Florida.

The U.S. Court of Appeals for Veterans Claims (Court) has held that claims for service connection for a mental health disability encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  Therefore, the claim of service connection for PTSD has been recharacterized as service connection for an acquired psychiatric disability, to include PTSD.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks higher evaluations for his bilateral knee disabilities, a right wrist disability, bilateral ankle disabilities, left elbow strain, and tinnitus.  The record shows that he receives regular VA care for these disabilities.  Records of his VA treatment, however, dated since April 2009, have not been physically or electronically associated with the claims folder.  Records of his VA treatment are constructively before VA.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  The most recent VA examination examinations for these disabilities was performed in December 2009.  In light of the state of the record, the Board finds that the claims must be remanded to associate those records and to afford him contemporaneous VA examinations to assess the current severity of these disabilities.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

In light of the outstanding VA records, and because the record suggests that his hearing acuity may have declined since his December 2009 VA examination, which found that the Veteran did not have hearing loss for VA compensation purposes, a contemporaneous VA examination is necessary to adjudicate this claim.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

Regarding the other issues, the February 2012 rating decision found that new and material evidence had not been submitted to reopen the claims of service connection for PTSD and traumatic brain injury.  In June 2012 the Veteran submitted a VA Form 9 on which he wrote that medical records show that he has PTSD and traumatic brain injury.  The Board finds that this constitutes a notice of disagreement because the Veteran specifically referred to the disabilities denied in the rating decision.  See 38 C.F.R. § 20.201 (2014).  However, a review of the record shows that the RO has not issued the Veteran a Statement of the Case (SOC) with respect to these issues.  Under the circumstances, the Board has no discretion and is obliged to remand these issues to the RO for the issuance of an SOC to the Veteran.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from April 2009 to the present.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service hearing loss, traumatic brain injury and psychological symptomatology, as well as the nature, extent and severity of his tinnitus, bilateral knee disabilities, right wrist disability, bilateral ankle disabilities, and left elbow disability, and the impact of the service-connected disabilities on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other medical evidence not already of record relating to his claims.  He should be provided an appropriate amount of time to submit this evidence.  There must be two attempts made to request private treatment records, and all attempts must be documented in the claims file.  

4.  Thereafter, schedule the Veteran for appropriate VA examinations to identify the nature, extent and severity of all manifestations of his service-connected tinnitus, bilateral knee disabilities, right wrist disability, bilateral ankle disabilities, and left elbow disability.  The claims folder should be made available to and reviewed by the examiners and all necessary tests, including range of motion studies, must be performed.

The examiner must also address whether the Veteran has any right knee or left knee instability or subluxation.

5.  Afford the Veteran an appropriate VA examination to determine the nature, onset and likely etiology of hearing loss.  The claims folder should be made available and reviewed by the examiner.  All indicated studies, including an audiological evaluation, should be performed.  Thereafter, the examiner must opine as to whether it is at least as likely as not that the Veteran's bilateral hearing loss is related to or had its onset in service, to include his conceded in-service acoustic trauma.

The examiner must also comment on the nature and severity of his tinnitus and the impact of the disability on the Veteran's activities of daily living and ability to work.

A complete rationale must be offered for all opinions.  If an opinion cannot be stated without resorting to speculation, the examiner must state why that is so.

6.  Issue the Veteran and his representative an SOC with respect to his claims seeking service connection for PTSD and TBI, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.

7.  Then readjudicate the appeal.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

